Citation Nr: 1003130	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for hallux valgus of the right foot status post 
bunionectomy.

2.  Entitlement to a disability evaluation greater than 10 
percent for hallux valgus of the left foot status post 
bunionectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota.

The Veteran testified before the undersigned in a November 
2009 Travel Board hearing, a transcript of which is included 
in the claims file.


FINDINGS OF FACT

1.  Right post operative residuals of hallux valgus are 
manifested by painful motion resulting in no more than a 
moderate degree of impairment.

2.  Left post operative residuals of hallux valgus are 
manifested by painful motion resulting in no more than a 
moderate degree of impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post operative residuals of right hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2009).

2.  The criteria for a rating in excess of 10 percent for 
post operative residuals of left hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the history of these disabilities, the RO 
granted service connection for residuals of bilateral 
bunionectomy in a September 1971 rating decision at a 
noncompensable evaluation, effective at separation.  In a 
September 1981 rating decision, the RO continued the 
noncompensable evaluation for "residuals, bilateral 
bunionectomy, with bilateral hallux valgus".  In a February 
1983 rating decision, the RO noted that the post-operative 
residuals of the bunionectomies were bilateral and therefore 
separated the disability into two distinct evaluations, each 
continued as noncompensable.

In an April 2005 rating decision, the RO increased the 
disability evaluations for hallux valgus status post 
bunionectomy to 10 percent for each foot, effective December 
16, 2004.  The Veteran now contends that he merits higher 
evaluations for these disabilities.

The Veteran has been assigned 10 percent disability ratings 
for each foot for post operative hallux valgus, each under 
Diagnostic Code 5280.  

A 10 percent rating is warranted if there has been an 
operation and resection of the metatarsal head.  A 10 percent 
rating is also warranted for a severe case, if equivalent to 
amputation of the great toe.  Because the Veteran's post 
operative hallux valgus on the right and on the left has each 
been assigned the maximum 10 percent rating under Code 5280, 
the Board must determine if higher ratings are warranted 
under alternate code criteria. 

The Veteran was afforded a VA foot examination in May 2008 
pursuant to this claim.  He reported pain dependent on the 
type of shoes he wears, though he is most comfortable in 
tennis shoes.  His left foot bothers him more than his right 
foot.  The examiner noted that orthopedic shoes had just been 
ordered by the VA podiatry clinic in April 2008, which is 
confirmed by the treatment records.  The Veteran reported 
that walking and standing are not a problem and have no 
limitations, but his feet hurt when he has been on them all 
day.  He denied that the pain gets to the point of causing 
him to limp.  He takes Tylenol for pain but uses no assistive 
devices.  The Veteran reported having no problems with his 
activities of daily living.  He reported symptoms of pain and 
callus formation at the first metatarsophalangeal joint of 
both feet and lateral calcaneus.

On physical examination, there was no objective evidence of 
painful motion, swelling, tenderness, instability, or 
weakness in either foot.  Callous formation was noted at the 
medial first metatarsophalangeal joint and to the proximal 
lateral foot bilaterally, and the examiner noted that the 
callosities are evidence of abnormal weight bearing.  There 
was valgus deviation of 150 degrees in the right foot and 145 
degrees in the left foot.  There was no evidence of skin or 
vascular foot abnormalities or of malunion or nonunion of the 
tarsal or metatarsal bones.  There was no muscle atrophy of 
the feet.  The examiner noted subtalar pronation and 
decreased medial arches on weight bearing.  Gait was normal.  
X-rays indicated hallux valgus deformity bilaterally of the 
great toe with mild degenerative changes at the first 
metatarsophalangeal joint.

The Veteran was afforded a second VA foot examination in May 
2009.  The Veteran reported daily pain at the first 
metatarsophalangeal joint in both feet, rated at 6 to 7 out 
of 10 in the left foot and 2 to 3 out of 10 in the right 
foot.  He also reported pain at the heel region of the left 
foot.  He reported that prolonged walking over half of one 
mile mildly increases the pain, as does prolonged standing 
for over 30 to 60 minutes.  Walking on uneven ground and 
weather changes were also reported to increase pain.  The 
Veteran reported wearing Aetrex shoes and orthotics, which 
seem to help.  He also soaks his feet at least 5 times per 
week and takes Tylenol for pain.

Upon physical examination, there was no gait abnormality, 
painful motion, edema, instability, weakness, or skin or 
vascular abnormality.  Tenderness was noted to the first 
metatarsophalangeal joints.  There was normal range of motion 
of the toes and no evidence of abnormal weight bearing or 
hammer toes.  Metatarsophalangeal angulation was 
approximately 35 degrees in the right foot and 30 degrees in 
the left foot, with decreased dorsiflexion and pain noted in 
both plantar flexion and dorsiflexion bilaterally.  There was 
no malunion or nonunion of tarsal bones and no muscle atrophy 
of either foot.  Pes planus was noted bilaterally.  The 
examiner diagnosed hallux valgus, symptomatic, bilaterally.

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), therefore further consideration under those 
Diagnostic Codes would be of no benefit to the appellant.  
Also, Diagnostic Code 5278 claw foot (pes cavus) and 
Diagnostic Code 5283 (malunion of the tarsal or metatarsal 
bones) are not for consideration, as there is no evidence 
that the Veteran suffers from these disorders.

The Board has also considered whether a higher rating is 
warranted under Code 5284.  Under this Code, a 10 percent 
rating is assigned for moderate foot injuries, a 20 percent 
rating is assigned for moderately severe foot injuries, and a 
30 percent rating is assigned for severe foot injuries.  38 
C.F.R. § 4.72, Diagnostic Code 5284. 

The words "slight", "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the Veteran's hallux valgus and post 
operative residuals are not more than moderate in degree in 
either foot.  Although the Veteran has been shown to have 
pain and calluses of both feet, there is no objective 
evidence that the pain has had more than a moderate impact on 
his ability to function in his activities of daily living.  
Notably, the May 2008 and May 2009 VA examinations did not 
show any antalgic gait, painful motion, edema, weakness or 
instability, and the May 2009 VA examination did not show any 
evidence of abnormal weight bearing, providing highly 
probative evidence against this case.  

The Veteran has reported problems with prolonged standing and 
walking.  The Board finds, however, that inasmuch as the 
Veteran is experiencing difficulty due to pain and calluses, 
such symptomatology and such difficulty is consistent with a 
moderate level of overall bilateral foot disability and with 
a severe level of bilateral hallux valgus, both of which 
merit the currently assigned 10 percent rating for each foot.

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the Veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Once again the Board notes 
that the current 10 percent ratings assigned for each foot 
contemplate a severe level of bilateral hallux valgus and a 
moderate level of overall foot disability.  Thus, although 
the bilateral foot disability may limit how long the Veteran 
can stand and how far he can walk, and may also result in 
difficulty with doing housework as he testified, such 
functional limitations are reflected in the current ratings 
assigned.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
bilateral foot disability.  38 C.F.R. § 3.321.  Accordingly, 
referral for extraschedular evaluation is not suggested by 
the record.  Id.  

Given that there is no basis in the record for awarding an 
increased rating for the Veteran's bilateral foot disability 
on either a schedular or extraschedular basis, the 
preponderance of the evidence is against these claims and 
they must be denied.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2008 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through November 2009 
and the Veteran was afforded VA examinations in May 2008 and 
May 2009.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


